RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-0490-18T1
                                                                     A-0491-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.R.-R. and G.R.-R.,

          Defendants-Appellants.

———————————————

IN THE MATTER OF G.R.-R., JR.,

          a Minor.

———————————————

                    Submitted October 17, 2019 – Decided October 28, 2019

                    Before Judges Whipple, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Cumberland County,
                    Docket No. FN-06-0163-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant J.R.-R. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Laura M. Kalik, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant G.R.-R. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Beth Anne Hahn, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Amy Melissa Young, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Noel Christian Devlin, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      In these consolidated appeals, defendants J.R.-R. (Jenny1) and G.R.-R.

(George) challenge a June 5, 2018 order entered following a fact-finding trial,

determining they committed abuse or neglect of their then ten-month old son,

G.R.-R., Jr. (Gabriel). We affirm.

      The Division of Child Protection and Permanency (Division) became

involved with the family after receiving a March 29, 2017 referral from Inspira



1
  We use pseudonyms to protect the child's identity. R. 1:38-3(d)(12). We use
a different name for G.R.R. and G.R.-R., Jr. for ease of reference, and intend no
disrespect.
                                                                         A-0490-18T1
                                       2
Medical Center. Division caseworker Doris Montalvo responded to the hospital

and was informed an ambulance transported Gabriel, with his parents

accompanying. The representative told Montalvo the parents were "standoffish"

and answering limited questions in Spanish. They claimed Gabriel hit himself

with a remote control, but the representative found their story inconsistent with

the child's injuries. Gabriel was transported to A.I. Dupont Hospital (Dupont)

in Wilmington, Delaware, for further testing and to undergo a spinal tap to test

for meningitis.

      Montalvo arrived at Dupont and met with a forensic nurse, a social

worker, and two detectives. According to Montalvo, Gabriel was "sedated and

intubated and lying on his back with machines helping him breathe."           The

detectives reported Gabriel had bruising on his face, hip, and back/shoulder area.

Medical staff observed Gabriel had bruising on his neck, forehead, temple, ear,

and upper eyelids. Montalvo also observed Gabriel had a scratch on his ear, "a

small linear abrasion on the left side of his face," and "a linear red lesion

partially hidden in the skin fold of his neck."

      Speaking in Spanish, George informed Montalvo that Gabriel became sick

two days prior with vomiting and a fever, but he and Jenny did not take him to

the hospital because they already had a pediatric appointment on March 29.


                                                                          A-0490-18T1
                                        3
George denied Gabriel had any bruises and claimed he had meningitis. He

repeated the claim that Jenny told him the small red spot on Gabriel's forehead

was from the child hitting himself with a remote. He denied knowing the cause

of the bruising on Gabriel's neck and eyelids. He stated Jenny was Gabriel's

primary caretaker because he worked.

      The physicians at Dupont diagnosed Gabriel with bacterial meningitis, but

also suspected child abuse. Due to the extent of his injuries, Gabriel was

referred to Dr. Allan DeJong, a child abuse specialist, for further evaluation.

      Dr. DeJong found Gabriel's skeletal survey showed signs of a healing

fracture in his right arm. He also indicated Gabriel "had significantly elevated

lipase associated with fluid around the pancreas and some free intra[-]abdominal

fluid " and concluded:

            This is not specific for abdominal trauma, but could be
            consistent with blunt abdominal trauma. [Gabriel] has
            external signs of trauma, most importantly of his left
            upper eyelid. He has a healing fracture right proximal
            ulna, for which no explanation was provided and no
            medical care was sought. He has traumatic injury to his
            cervical spine and upper thoracic spine with edema,
            ligamentous injury and epidural hematoma in the
            cervical region, injuries that are highly associated with
            abusive head trauma which would also result in
            intracranial hemorrhages.




                                                                          A-0490-18T1
                                        4
        Dr. DeJong suspected physical abuse caused Gabriel's injuries, not

bacterial meningitis. A social worker at Dupont also contacted the Division and

reported the cervical spine MRI taken of Gabriel indicated signs of shaken baby

syndrome.

        The court granted the Division's emergent request for care, custody, and

supervision of Gabriel. The hospital discharged Gabriel approximately three

weeks after his admission and the Division placed him in a non-relative resource

home.

        In May 2017, both parents appeared at the return hearing on the order to

show cause. The court provided George a Spanish interpreter and provided

Jenny a Popti2 interpreter telephonically.

        A pretrial conference was held in June 2017. Again, a telephonic Popti

interpreter was provided for Jenny in conjunction with an in-courtroom Spanish

interpreter. The following exchange took place:

              THE COURT: Do you understand that the state has
              removed your child because of safety concerns?

              [JENNY]: Yes.



2
  "Popti," a Mayan language, is spoken by nearly 90,000 people in Guatemala
and Mexico. People Name: Popti of Guatemala, People Groups (Oct. 17, 2019,
12:13 PM), www.peoplegroups.org/explore/groupdetails.aspx?peid=24736.
                                                                        A-0490-18T1
                                        5
            THE COURT: There's going to be a hearing to
            determine whether your child has been injured because
            of acts which the parents might have done.

            That would indicate the child is —

            [JENNY]: We take good care of our children and we
            give the vaccination when was needed. I think it was
            just unfortunately that [what] happened . . . happened.

            THE COURT: All right.

            [JENNY'S COUNSEL]: Your Honor, for the record,
            can we translate currently for my client to respond to
            questions at the end, but listen to everything first?

            [JENNY]: I agree. Thank you.

            THE COURT: All right. Thank you.

      The Division interviewed Jenny in November 2017, with the assistance of

a Popti interpreter. When asked if she knew why the Division became involved

with her family, Jenny replied her son was sick, but was now doing really well.

Jenny reported Gabriel had a light fever and vomited two days prior to when

they first brought him to the hospital. She stated she did not bring her son to the

hospital earlier because he was "just a little warm" and they had a previously

scheduled doctor's appointment.

      After Montalvo advised Jenny her son was diagnosed with shaken baby

syndrome, she stated "she [did] not understand how her son got harmed when


                                                                           A-0490-18T1
                                        6
no one hurt him." When asked if there was a possibility another adult or child

had harmed Gabriel, she responded it "could not have happened [because

Gabriel] was always with her." She denied that she or George had ever hit

Gabriel or played rough with him to the point of causing injury.

      Montalvo interviewed George again. He reiterated neither he nor Jenny

ever harmed Gabriel. He also stated only he and Jenny cared for Gabriel. When

Montalvo interviewed the parents together they professed being confused

regarding the source and cause of Gabriel's injuries. Montalvo concluded the

interview by asking both parents if they were confused or did not understand the

conversation, and both said no.

      At the five-day fact finding trial, Montalvo, Dr. DeJong, and Dr. Joseph

Piatt, an expert in pediatric neurosurgery, testified for the Division. Dr. Joseph

Scheller, an expert in pediatric medicine and neurology, testified for the defense.

Permanency worker Rosalyn Soler testified for the law guardian.

      Montalvo testified consistently with the information presented in her

investigation summary report. The trial judge found her testimony credible.

      Dr. Piatt testified he was the neurosurgeon on duty when Gabriel was

transferred to Dupont and managed the child's head injury until he recovered.

He stated "there was no question" Gabriel had meningitis, but the child also had


                                                                           A-0490-18T1
                                        7
a head injury and a neck injury because "brain imaging showed some spillage of

blood around the outside of his brain" and records from the first hospital showed

multiple hemorrhages in his right eye and a single hemorrhage in his left eye.

Dr. Piatt also noted Gabriel had stretched ligaments in his neck.

      Dr. Piatt could not identify the cause of Gabriel's injuries. However, he

testified "meningitis generally doesn't cause hemorrhages inside the head in the

subdural space, and it certainly doesn't cause neck injuries" or "bleeding around

the outside of the brain." He opined the injuries Gabriel sustained in his neck

could be caused by "violent movements of the head [which] can injure the

ligaments, particularly of the upper neck, where the neck meets the head [.]" He

stated this type of violent movement can occur in car crashes and cases of shaken

baby syndrome. He further noted scattered brain hemorrhages, such as the one

seen on Gabriel, are associated with shaken baby syndrome.

      Dr. DeJong was qualified as an expert in pediatrics and child abuse. He

stated Gabriel had external, chemical, and imaging signs of trauma, including

bruising around his eye, bleeding inside his skull, ligament injuries in the neck,

epidural hematoma of the upper cervical spine, a healing arm fracture, and an

elevated level of lipase enzyme associated with organ leakage due to blunt

abdominal trauma.


                                                                          A-0490-18T1
                                        8
      He opined meningitis could not cause Gabriel's retinal hemorrhages

because the condition was "typically related to viral meningitis" and Gabriel had

bacterial meningitis. He further noted the hemorrhages and blood surrounding

Gabriel's brain were "not consistent with simple meningitis," because spinal

fluid could accumulate in some cases of meningitis, but not hemorrhages in the

subdural space as in Gabriel's case. He concluded Gabriel's neck injuries were

"associated with violent shaking." He explained he had "not seen any other type

of injury that led to that specific combination of injuries other than abusive head

trauma." He also found the healing fracture in Gabriel's arm and the elevation

of lipase enzyme were signs of trauma. Dr. DeJong concluded there were no

benign explanations for the bleeding in the brain, the injuries to Gabriel's neck,

the healing fracture in his arm, or the elevated lipase enzyme levels , and the

injuries were signs of abuse, not accidental trauma.

      Dr. Scheller did not examine Gabriel, but reviewed his medical records.

He claimed a bruise on Gabriel's eyelid was "meaningless." When asked about

the fluid between Gabriel's skull and brain, he claimed "[t]he brain look[ed]

perfectly fine" and there was "no brain injury whatsoever" and attributed the

presence of blood in Gabriel's skull to "rapid head growth in the . . . first ten

months" after birth.


                                                                           A-0490-18T1
                                        9
      Dr. Scheller claimed there was "absolutely no evidence of any [neck]

ligament injury," despite admitting "[t]here [was] some fluid . . . in some of the

ligaments of the neck." He attributed the condition of Gabriel's neck to the

spinal tap performed on him while he was in the hospital. He also characterized

the healing fracture in Gabriel's arm as "an irritation to the bone." He provided

no explanation for Gabriel's elevated lipase enzyme levels.        He concluded

Gabriel's physical condition was caused by meningitis and rapid head growth.

      Soler testified on behalf of the law guardian. She revealed Gabriel was

not Jenny's only child, and Jenny had given birth to one child in 2014, and had

two other children in Guatemala. Soler testified when this information was

revealed to the parents during a family team meeting, Jenny initially denied it,

but eventually admitted she had three other children. The judge found Soler's

testimony relevant to Jenny's credibility.

      The trial judge concluded the Division's witnesses were credible. He also

found Dr. Scheller "credible, but . . . [did] not give [his] expert opinion

significant weight." The judge explained:

                  The problem the [c]ourt has with Dr. Scheller's
            testimony is [that] — while he was very informative,
            Dr. Scheller was not necessarily speaking in terms of
            within a reasonable degree of scientific or medical
            certainty. He spoke a lot of times by using the word
            "can," "possibly," [or] "may." He was, essentially

                                                                          A-0490-18T1
                                       10
            called to try to poke holes . . . as to the ultimate
            conclusions that were offered by Dr. Piatt and Dr.
            DeJong, without necessarily offering valid and — and
            heavier, or weightier opinions.

                  ....

                   So, while the [c]ourt finds . . . the doctor was
            credible, the [c]ourt gives very little basis to his
            ultimate conclusions, and ultimately when the doctor
            could not adequately . . . explain away within a
            reasonable degree of scientific certainty as to actually
            what did cause the bleeding on the brain, what did cause
            the trauma to the head and neck area, . . . and . . . when
            he was asked about the [lipase], he basically said . . . —
            I don't know. The only thing he could talk about with
            that was the absence of additional external injuries, but
            could not address why . . . the enzyme . . . was
            heightened.

      Based on the parties' statements to the Division, which they did not deny

or rebut at trial, the judge concluded Jenny and George were Gabriel's exclusive

caretakers and Jenny supervised Gabriel on the few occasions her sister came

into contact with the child. Pursuant to the evidence presented, the judge stated:

                  [T]he bruising of the eyelids in and of
            themselves, do not make this child an abused and
            neglected child. . . .

                  The abrasions or scratches on his ear, the bruising
            and redness on the front of his ear, the abrasion or
            scratch . . . by his left eye, abrasion or scratch by his
            right eye do not, in and of themselves . . . lend to a
            traumatic event being inflicted on this child.


                                                                          A-0490-18T1
                                       11
       A child with meningitis having some fluid in —
inside of his head, in and of itself, is not . . . necessarily
dispositive evidence of a child going through an
inflicted, traumatic event.

       When we get to other areas, Dr. DeJong was very
careful, once you start mixing in the blood on the brain,
that is starting to suggest something more than mere
meningitis, something more absent, which Dr. DeJong
and Dr. Piatt were very clear, and Dr. Scheller was clear
in his own way as well. There was no evidence of any
type of vascular disease that this child was suffering,
no evidence of any other medical issue that would
explain the bleeding on the brain. Dr. DeJong was very
careful to talk about the absence of other reasonable
explanations.

       Then you get to the enzyme in the abdomen, and
Dr. DeJong stopped there and said, well, that, in and of
itself, is evidence, and there's really no other
explanation [other than] this child suffered a traumatic
event.

       The same can be said about the injuries that the
[c]ourt has already found occurred to the neck, the
ligament stretching, the edema, and collection of fluid.
But when taken together, . . . [w]e have a constellation
of issues. We have a child with meningitis who is
suffering seizures, but a child with elevated and free
floating fluid in his abdomen, gathered around his
pancreas, enzymes — the [lipase] is heightened. The
scratches or abrasions on the child's face and ear. The
swelling and bruising of . . . his left eye lid. The
petechial hemorrhaging — the retinal hemorrhaging I
should say, the fluid on his brain, the blood on his brain.
The injuries to his neck, which would have only
happened from the type of impact as previously stated,
that's consistent with a car accident, or a fall from a two

                                                                 A-0490-18T1
                            12
     story building, all of these and this constellation is
     consistent with, and I do find that this is shaken baby
     syndrome type case. There was . . . at least an event of
     significant traumatic force likely, and I find it's more
     likely than not that this significant force involved rapid
     shaking of the child that would have caused all of those
     injuries as the telltale signs in the neck, certainly
     suggest, and have not been explained away by any other
     credible evidence, or challenged by any other credible
     evidence, other than Dr. Scheller's medical speculation
     at best.

The judge concluded:

     I find that the [D]ivision, through its evidence, clearly
     established to this [c]ourt, certainly by a preponderance
     of the evidence, that the abuse [or] neglect actually
     occurred.

           ....

            I find that the [D]ivision is not required to . . .
     prove, by a preponderance of the evidence, who did
     what, specifically, other than it has met its burden of
     proof in establishing that these parents, who have
     elected not to come forward to testify, to rebut what the
     [D]ivision has established, certainly by a
     preponderance of the evidence, that the [c]ourt does
     find that both of these parents, as the sole guardians,
     the sole parents of this child, that they either inflicted
     or allowed to be inflicted these injuries.

            . . . The conscious object was to inflict . . . a
     traumatic event on the child. That is consistent, and the
     [c]ourt finds, by a preponderance of the evidence, that
     it is a profound and aggressive and violent shaking of
     the child that led to these injuries.


                                                                  A-0490-18T1
                                13
                  ....

                  [T]he [D]ivision merely has to prove . . . it's case
            by a preponderance of the evidence. The [c]ourt is
            convinced that it is more likely than not that both of
            these parents, in conjunction with one another, being
            the sole caretakers of this child, being the sole people
            entrusted with the appropriate supervision that they
            caused or allowed to be caused in what the [c]ourt
            would find to be, at the very least, gross negligence.

                  ....

            For those reasons, the [c]ourt does enter a finding of
            Title [Nine], abuse [or] neglect as to both defendants
            . . . without specificity as to who actually failed to
            supervise, and who actually caused the injuries[.]

                                        I.

      "Because of the family courts' special jurisdiction and expertise in family

matters, appellate courts should accord deference to family court factfinding."

N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010)

(quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). "Moreover, appellate

courts 'defer to the factual findings of the trial court because it has the

opportunity to make first-hand credibility judgments about the witnesses who

appear on the stand; it has a feel of the case that can never be realized by a

review of the cold record.'" M.C. III, 201 N.J. at 342 (quoting N.J. Div. of Youth

& Family Servs. v. E.P., 196 N.J. 88, 104 (2008)). "[F]indings by the trial judge


                                                                          A-0490-18T1
                                       14
are considered binding on appeal when supported by adequate, substantial and

credible evidence." Pascale v. Pascale, 113 N.J. 20, 33 (1988) (quoting Rova

Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)). "Although we

defer to the trial court's findings of fact, especially when credibility

determinations are involved, we do not defer on questions of law." N.J. Div. of

Youth & Family Servs. v. V.T., 423 N.J. Super. 320, 33 (App. Div. 2011) (citing

N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81, 88-89 (App.

Div. 2006)).

                                       A.

      On appeal, defendants argue the evidence did not support the trial judge's

finding they both abused or neglected Gabriel. Jenny argues the court failed to

support its finding that she failed to exercise a minimum degree of care within

the meaning of Title Nine. George argues the Division failed to prove Gabriel's

injuries were a result of abuse and neglect.

      "Abuse and neglect actions are controlled by the standards set forth in

Title Nine of the New Jersey Statutes." N.J. Div. of Youth & Family Servs. v.

P.W.R., 205 N.J. 17, 31 (2011). Regarding "the quantum of proof required in a

fact-finding hearing brought under Title Nine, see N.J.S.A. 9:6-8.44, it is well

established that [the Division] must prove that the child is 'abused or neglected'


                                                                          A-0490-18T1
                                       15
by a preponderance of the evidence, and only through the admission of

'competent, material and relevant evidence.'"       Id. at 32 (citation omitted)

(quoting N.J.S.A. 9:6-8.46(b)).

      The purpose of a fact-finding hearing is "to determine whether the child

is [] abused or neglected[.]" N.J.S.A. 9:6-8.44. "[T]he safety of the child shall

be of paramount concern[.]" N.J.S.A. 9:6-8.28(a), -8.31(a), -8.32. An "[a]bused

or neglected child" includes a minor child

            whose physical, mental, or emotional condition has
            been impaired or is in imminent danger of becoming
            impaired as the result of the failure of his parent or
            guardian, as herein defined, to exercise a minimum
            degree of care . . . (b) in providing the child with proper
            supervision or guardianship, by unreasonably inflicting
            or allowing to be inflicted harm, or substantial risk
            thereof, including the infliction of excessive corporal
            punishment; or by any other acts of a similarly serious
            nature requiring the aid of the court[.]

            [N.J.S.A. 9:6-8.21(c).]

"[N]on-intentional conduct is sufficient to warrant a finding of abuse if the

injury to the child is demonstrated." N.J. Div. of Youth & Family Servs. v. S.S.,

372 N.J. Super. 13, 24 (2004) (citing G.S. v. Dep't of Human Servs., 157 N.J.
161, 175-82 (1999)).

      "The Division can make a prima facie case of abuse or neglect by 'proof

of injuries sustained by a child or of the condition of a child of such a nature as

                                                                           A-0490-18T1
                                       16
would ordinarily not be sustained or exist except by reason of the acts or

omissions of the parent or guardian.'" V.T., 423 N.J. Super. at 330 (quoting

N.J.S.A. 9:6–8.46(a)(2)). "The evidence must demonstrate that the offered

hypothesis is a rational inference, that it permits the trier[] of fact to arrive at a

conclusion in a preponderance of probabilities to common experience." N.J.

Div. of Youth & Family Servs. v. N.S., 412 N.J. Super. 593, 615 (App. Div.

2010) (alteration in original) (quoting In re Estate of Reininger, 388 N.J. Super.
289, 298 (Ch. Div. 2006)).

      In making a finding of abuse or neglect, a court considers "the totality of

the circumstances, since '[i]n child abuse and neglect cases the elements of proof

are synergistically related.'" V.T., 423 N.J. Super. at 329 (quoting N.J. Div. of

Youth & Family Servs. v. C.H., 414 N.J. Super. 472, 481 (App. Div. 2010)).

      The record establishes defendants committed abuse or neglect of Gabriel.

The preponderance of the evidence proved Gabriel's injuries were not self-

inflicted or the product of meningitis. There was no dispute only defendants

had access to Gabriel. These conclusions are supported by the substantial,

credible evidence adduced at trial.




                                                                              A-0490-18T1
                                         17
                                        B.

      Defendants argue the trial judge erred by applying conditional res ipsa

loquitor principles to find abuse or neglect. They claim the judge improperly

shifted the burden to them to prove non-culpability at the fact-finding hearing.

      "It is difficult to marshal direct evidence of parental abuse and neglect

because of the closed environment in which the abuse most often occurs and the

limited ability of the abused child to inculpate the abuser." N.J. Div. of Youth

& Family Servs. v. S.S., 275 N.J. Super. 173, 179 (App. Div. 1994). However,

as we noted, Title Nine permits "proof of injuries sustained by a child . . . as

would ordinarily not be sustained or exist except by reason of the acts or

omissions of the parent or guardian."        N.J.S.A. 9:6–8.46(a)(2).     We have

characterized these cases as deriving from "traditional res ipsa loquitur

principles," whereby the Division receives an inference of abuse or neglect

necessary to establish a prima facie case, and "the burden will shift to the parents

to come forward with evidence to rebut the presumption of abuse or neglect."

Div. of Youth & Family Servs. v. J.L., 400 N.J. Super. 454, 470 (App. Div.

2008).

      Conditional res ipsa loquitor applies when

            a limited number of persons, each having access or
            custody of a baby during the time frame when [abuse or

                                                                            A-0490-18T1
                                        18
             neglect has] concededly occurred, no one else having
             such contact and the baby being then and now helpless
             to identify [his] abuser, . . . [t]he burden would then be
             shifted, and such defendants would be required to come
             forward and give their evidence to establish non-
             culpability.

             [In re D.T., 229 N.J. Super. 509, 517 (App. Div. 1988)
             (citing Anderson v. Somberg, 67 N.J. 291, 298-99
             (1975)).]

        "The burden of persuasion should not be shifted merely because a trial

judge is uncertain regarding the mechanism that caused the child's injury." N.J.

Div. of Child Prot. & Permanency v. K.F., 444 N.J. Super. 191, 204 (App. Div.

2016). A "lack of certainty [as a] result of the Division's lack of proof . . . should

not [be] resolved by application of the burden-shifting paradigm." Ibid. The

burden shifts only where "the facts clearly established that abuse occurred."

Ibid.

        Here, there was no uncertainty as to the nature, cause, or severity of

Gabriel's injuries.   Because defendants were the only persons supervising

Gabriel, they alone bore the burden of proving they were not culpable for the

child's injuries. The trial judge did not mistakenly apply the law.




                                                                              A-0490-18T1
                                         19
                                       C.

      Finally, Jenny argues the judge's burden shifting, and the substantial

language barrier during court proceedings, infringed on her due process rights

of notice, opportunity to be heard, and ability to participate in her own defense.

We already determined the burden shifting was consistent with the law. Thus,

it was not a due process violation.

      "Due process is 'a flexible [concept] that depends on the particular

circumstances.'"   H.E.S. v. J.C.S., 175 N.J. 309, 321 (2003) (alteration in

original) (quoting Doe v. Poritz, 142 N.J. 1, 106 (1995)). "At a minimum, due

process requires that a party in a judicial hearing receive 'notice defining the

issues and an adequate opportunity to prepare and respond.'" Id. at 321-22

(quoting McKeown–Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 559

(1993)). "[T]here can be no adequate preparation where the notice does not

reasonably apprise the party of the charges, or where the issues litigated at the

hearing differ substantially from those outlined in the notice." Ibid. (quoting

Nicoletta v. N. Jersey Dist. Water Supply Comm'n, 77 N.J. 145, 162 (1978)).

      Jenny's due process argument lacks merit.             The record readily

demonstrates she had the assistance of a Popti interpreter during the

investigation and trial phases of the case. The Division took special care to


                                                                          A-0490-18T1
                                       20
confirm she understood the reasons why the investigation was occurring. There

is no evidence she did not understand the nature of the Division's claims or the

gravity of the proceedings.

      Affirmed.




                                                                        A-0490-18T1
                                      21